t c memo united_states tax_court curtis e leyshon petitioner v commissioner of internal revenue respondent docket no filed date p failed to file a federal_income_tax return for and to report compensation he received from two payors payors reported payments to the internal_revenue_service irs on information returns and the irs issued p a statutory_notice_of_deficiency that determined both income_tax and self-employment_tax arising from the unreported income p timely filed a petition r moved for summary_judgment p’s opposition to r’s motion for summary_judgment raised several frivolous arguments the court granted r’s motion for summary_judgment and sua sponte ordered p to appear at the previously scheduled calendar call to show cause why the court should not impose on him an sec_6673 penalty for making frivolous arguments p responded to the order to show cause by filing a motion for reconsideration of the order wherein he reasserted the same frivolous arguments p appeared at the calendar call but rather than address the merits of the order to show cause he reasserted the same frivolous arguments the court had previously rejected despite the court’s several warnings that he faced the risk of sanctions if he persisted held the court may consider any relevant facts and circumstances to determine whether to impose an sec_6673 penalty on p held further the court will take notice of its proceedings in a prior case in which p’s wife was the sole petitioner because p participated in that prior case and was thereby given notice that his arguments are frivolous and that such arguments are subject_to penalty held further the court will exercise its discretion to impose an sec_6673 penalty of dollar_figure curtis e leyshon for himself olivia h rembach for respondent memorandum opinion gustafson judge the internal_revenue_service irs determined a deficiency of dollar_figure in petitioner curtis leyshon’ sec_2010 federal_income_tax together with additions to tax of dollar_figure under sec_6651 for failure to timely file his return and dollar_figure under sec_6651 for failure to timely pay tax the court granted summary_judgment in favor of respondent the commissioner sustaining the irs’s determinations and sua sponte ordered mr leyshon to show cause why he should not be held liable for a penalty under sec_6673 for maintaining frivolous and dilatory positions the case is before the court on mr leyshon’s motion for reconsideration as to the deficiency and on the court’s order to show cause as to the penalty for the reasons discussed below mr leyshon’s motion will be denied the order to show cause will be made absolute and a penalty of dollar_figure will be imposed on mr leyshon background the following facts are derived from the petition from the commissioner’s summary_judgment motion and from the records of this court unless otherwise indicated all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar over mr leyshon’s objection see infra part ii we take judicial_notice pursuant to fed r evid of the record in lisa webb leyshon v commissioner tcmemo_2012_248 mr leyshon’s wife’s tax_court proceeding at docket no as is discussed in further detail below mr leyshon attended his wife’s trial sat with her at counsel table and assisted her in that litigation mr leyshon’ sec_2010 income mr leyshon has a high school education and works as a carpenter in mr leyshon received dollar_figure in compensation from thomas c vannoy and dollar_figure from soha holdings llc both payments were reported to the irs by the payors on information returns mr leyshon did not file a federal_income_tax return for when it was due in date nor thereafter prior proceedings concerning mr leyshon’s wife in date petitioner’s wife lisa webb leyshon filed a tax_court case styled leyshon v commissioner tcmemo_2012_248 with facts and issues similar to those of mr leyshon’s present case there mrs leyshon petitioned the court for redetermination of a deficiency resulting from unreported income wages and an addition_to_tax for failure to timely file a tax_return after mrs leyshon raised several tax_protester arguments that were very similar to mr leyshon’s current arguments the commissioner moved the court to impose persons who make frivolous anti-tax arguments are often referred to as tax protesters or tax defiers 136_tc_498 n in this case mr leyshon makes three of the same frivolous arguments that the court previously rejected in mrs leyshon’s case because wages and income are not the same thing in the code wages do not constitute taxable_income and the definition of wages is limited to that set forth in sec_3401 to continued on mrs leyshon a penalty pursuant to sec_6673 for maintaining a frivolous or groundless litigation position mr leyshon attended and participated in mrs leyshon’s trial in date the trial transcript shows that mr leyshon was permitted to sit at counsel table with mrs leyshon that she consulted with him during the trial and that he had drafted documents that were filed in her case mrs leyshon explained my husband has power-of-attorney and he has always taken care of all of the tax issues and was taking care of the motion i defer to him to explain under oath if necessary the court advised mrs leyshon that it would not permit mr leyshon to reiterate the frivolous arguments in her filings about why mrs leyshon did not have to pay income_tax the court then warned mrs leyshon i f you make those arguments you could be subject_to sanctions and you likely are going to owe more money than you would if you just focused on the tax_liability undeterred mrs leyshon made several frivolous arguments to the effect that she did not have a duty to pay income_tax the court then again continued the term withholding_agent is strictly limited to persons required to deduct and withhold tax as defined in sec_7701 and is limited to non- resident aliens foreign_corporations and foreign organizations the irs did not have the authority to assess tax because the regulations under which the irs assessed the tax are only a grant of interpretive rulemaking power and therefore have no authority warned mrs leyshon as far as your duty to pay income_tax that’s in the internal_revenue_code i’m not going to go through all that with you i’ve told you if you continue to make these arguments you potentially could be subject_to sanction all this occurred in date while mr leyshon sat at counsel table with his wife at the conclusion of the trial the court took the commissioner’s motion for sanctions under advisement in a memorandum opinion issued date the court held that mrs leyshon failed to report wages and her retirement distribution and that she was liable for the sec_6651 addition_to_tax for failure to timely file a tax_return see leyshon v commissioner tcmemo_2012_248 the court noted that mrs leyshon did not refute that she received and failed to report wages and her retirement distribution and held that her arguments were without merit and lack factual and legal foundation id at in discussing whether to impose a penalty under sec_6673 the court’s date opinion noted that p etitioner’s arguments are manifestly frivolous and that it appeared that petitioner copied the substance of her documents from the internet id at nonetheless the court exercised its discretion and declined to impose a sec_6673 penalty on mrs leyshon because it was her first time in federal court-- but we sternly warn petitioner that we will likely impose this penalty if she returns to this court and makes similar arguments in the future id at the irs’s notice_of_deficiency and mr leyshon’s petition when the irs became aware of mr leyshon’ sec_2010 income and his non- filing of a return it examined the issue of his liability for the irs eventually issued to mr leyshon a statutory_notice_of_deficiency notice dated date the notice determined income_tax of dollar_figure and self-employment_tax of dollar_figure and made an unexplained negative income adjustment of dollar_figure for an income_tax deficiency totaling dollar_figure plus additions to tax totaling dollar_figure under sec_6651 and for failure to timely file and failure to timely pay thereafter mr leyshon timely filed his petition in this court mr leyshon resided in north carolina when he filed his petition the petition includes this sentence the irs has not disclosed what ‘subtitle a - income tax’ the notice_of_deficiency pertains to in accord sic sec_6211 and sec_6212 this statement appears to reflect mr leyshon’s mistaken assumption discussed below that mrs leyshon’s subsequent appeal to the u s court_of_appeals for the fourth circuit docket no was dismissed because the notice of appeal was not timely filed and a judgment was entered for the commissioner on date self-employment_tax is not income_tax under subtitle a of the code but rather employment_tax under subtitle c the commissioner’s motion for summary_judgment on date the commissioner filed a motion for summary_judgment the commissioner sought summary_judgment on the issues of mr leyshon’s liability for the income_tax determined in the notice_of_deficiency and his liability for the addition_to_tax determined in the notice under sec_6651 for failure to timely file a return the notice also determined an addition under sec_6651 for failure to timely pay premised on a substitute for return sfr prepared by the irs but the commissioner conceded that issue in his motion for summary_judgment on date mr leyshon filed his opposition to the motion for summary_judgment mr leyshon’s opposition argued at length about the inadequacy of the irs’s purported sfr and about the insufficiency of the payors’ information returns to support the irs’s position regarding his liability mr leyshon repeated several frivolous anti-tax arguments that have been summarily rejected by this court see supra note one of his primary arguments was that since wages and income are not the same thing in the code wages do not ‘constitute taxable income’ his lengthy opposition cited quoted and misconstrued multiple irrelevant statutes and cases part iv d of the opposition includes the statement that all subtitle c part 31-employment taxes is precluded from ‘deficiency’ or ‘notice of deficiency’ in sec_6211 and sec_6212 the court’s order of date the court granted the commissioner’s motion for summary_judgment by order dated date the order stated mr leyshon’s contention that wages do not ‘constitute taxable income’ is frivolous as are his other contentions in parts iv a through iv k at pages of his opposition for reasons we have fully explained see 136_tc_498 we need not and will not address these frivolous arguments the same order quoted sec_6673 which provides a penalty for frivolous contentions and directed mr leyshon to appear at the court’s trial session and to show cause why the court should not impose such a penalty on him the order stated it appears possible that someone other than mr leyshon himself has composed his frivolous arguments if that is the case and if mr leyshon disclaims those frivolous arguments then the court will take that into account in deciding whether to impose a penalty in response to the court’s order on date mr leyshon filed a motion for reconsideration of the court’s order wherein he reasserted his frivolous arguments his motion includes several statements to the effect that this case involves subtitle c part 31--employment tax and not a subtitle a part ‘income tax ’ the date calendar call when this case was called on date the court warned mr leyshon not to reassert the same frivolous contentions that the court had rejected in its order of date the court i do want to remind you that i’ve resolved certain issues and warned you that your contentions about them were frivolous there’s no basis for those contentions and consequently i’m certainly not inviting you to renew those arguments and instead--nor am i inviting you to rehash anything that we’ve already done i want to make sure that there’s no valid argument that you want to make that i haven’t yet heard or addressed so i now invite you to speak if you’d like to do so despite this warning mr leyshon did not address the merits of the order to show cause why a sec_6673 penalty should not be imposed but rather repeated his arguments as to why he is not liable for income_tax he began with his argument that equates employment_taxes and income_tax on self-employment_income about percent of the alleged debt is off of subtitle c and does not authorize a subtitle c notice_of_deficiency it’s dollar_figure and for self-employment_tax employment_tax is subtitle c nobody has addressed this as of yet subtitle c is wages as defined in employees are paid wages and they work for employers also under the same code section and they are precluded from being in a notice_of_deficiency this argument had already been made in part iv d of mr leyshon’s opposition and had been summarily rejected in the order of date mr leyshon’s arguments at the calendar call also included that the notice was invalid because it was not based on adequate evidence an argument that had already been made in part iv e of mr leyshon’s opposition and had been rejected that the notice was not based on a valid sfr an argument that had already been made in part iv e of mr leyshon’s opposition and had been rejected and that the irs did not make a determination of tax an argument in determining the validity of a statutory_notice_of_deficiency we do not look behind the notice to examine the evidence used by the irs or to consider the propriety of the irs’s motives or the administrative policy or procedure involved in making a determination see 62_tc_324 cavallaro v commissioner tcmemo_2014_189 at to be valid the statutory_notice_of_deficiency need only advise the taxpayer that the irs has in fact determined a deficiency and specify the year and deficiency amount see peterman v commissioner tcmemo_1993_129 citing 90_tc_110 if the statutory notice meets this standard then it can support tax_court jurisdiction over the case and we then decide the case on the basis of the evidence presented in court not necessarily the evidence relied on by the irs officials who issued the notice as we had already stated in our order of date t he validity of the irs’s determination of an income_tax deficiency does not depend on any sfr on the other hand where a taxpayer continued that had already been made in part iv g of mr leyshon’s opposition and had been rejected the court interrupted mr leyshon mr leyshon you’re repeating the contentions that i’ve already addressed in my order and i can’t--all i have is words we’re dealing here with an income_tax not an employer tax_liability the notice_of_deficiency is plainly sufficient mr leyshon continued to argue that there was no valid determination and that the irs did not have authority to make a determination the court attempted to shift the subject_to things that would help me to decide the issue of the a penalty but mr leyshon soon resumed his continued does not file a return his liability for the addition_to_tax under sec_6651 --which turns on a taxpayer’s failure ‘to pay the amount shown as tax on any return’--does depend on the irs’s preparation of a valid sfr 127_tc_200 aff’d 521_f3d_1289 10th cir however mr leyshon’s arguments about defects in the sfr are moot in view of the commissioner’s concession of the failure-to-pay addition_to_tax the irs’s notice_of_deficiency explicitly stated we have determined that there is a deficiency increase in your income_tax as shown above ie in the amount of dollar_figure attachments to the notice showed an adjustment to income in the amount of dollar_figure ie rather than zero resulting from other miscellaneous income 1099-misc and explained the adjustment as follows we used information_return documents filed by payers as reported under your social_security_number to determine your income if you need an itemized list of payers and amounts of the income reported to the internal_revenue_service you may request this information by calling the toll-free number or writing to the address shown on the accompanying letter argument that he is not liable for income_tax the court adjourned the hearing i mr leyshon’s motion for reconsideration discussion mr leyshon’s motion for reconsideration raised multiple frivolous arguments that we do not address here we do however address one erroneous argument the one with which he began at the hearing as to which we assume he may have a genuine misunderstanding the deficiency procedures set out in sec_6211 through which authorize the irs to issue a notice_of_deficiency apply to income estate_and_gift_taxes imposed by subtitles a income taxes secs and b estate_and_gift_taxes secs sec_6211 see also sec_6212 it is correct that those deficiency procedures do not apply to subtitle c employment_taxes secs mr leyshon observes that of the tax at issue here is referred to in the notice_of_deficiency as self-employment_tax and he has assumed that such tax is therefore within the employment_taxes imposed by subtitle c however he is mistaken the self-employment_tax liability that the irs determined in the notice_of_deficiency at issue here is not subtitle c employment_taxes but rather tax on self-employment_income imposed by chapter of subtitle a of the code see sec_1401 there shall be imposed on the self-employment_income of every individual a tax emphasis added consequently the irs certainly does have authority to employ deficiency procedures to assess self-employment_tax see fraser v commissioner tcmemo_1997_182 aff’d without published opinion 139_f3d_904 9th cir ii judicial_notice on date the court entered an order giving the parties notice that pursuant to rule b of the federal rules of evidence the court intended to take judicial_notice of the record in mrs leyshon’s tax_court case we proposed to take such notice because of the facts disclosed in that record about mr leyshon’s personal participation in that case and his resulting awareness of the court’s statements in that case on date mr leyshon filed an opposition to order to take judicial_notice of the case of lisa webb leyshon--docket no mr leyshon does not deny his participation in his wife’s case nor disclaim knowledge of its proceedings but he makes two principal arguments against the court’s taking judicial_notice to which we now briefly respond a the court’s standing mr leyshon asserts that the court lacks standing or authority to take judicial_notice of the record in mrs leyshon’s case the commissioner did not move for a penalty or ask us to take notice of the prior case and the gist of mr leyshon’s contention seems to be that by taking notice the court has in effect abandoned judicial independence and has taken sides with and done the job of one of the parties in fact the court has explicit authority to take judicial_notice on its own fed r evid c emphasis added we do so in this case not to promote the commissioner’s interests as a litigant but rather to pursue the court’s own interest in managing its own business the tax_court exists to provide a forum for litigation of taxpayers’ bona_fide disputes with the irs the court’s ability to perform that function is impeded when a taxpayer files a petition for some other reason such as to defy the law or to delay the inevitable therefore quite apart from the commissioner’s interest in the sec_6673 penalty the court has its own legitimate interest in imposing the penalty where appropriate the statute does not by any means make the irs the gatekeeper of this issue but rather authorizes the penalty w henever it appears to the tax_court that the litigation is frivolous or dilatory sec_6673 emphasis added thus the court often imposes a sec_6673 penalty sua sponte see eg golub v commissioner tcmemo_2013_196 at toth v commissioner tcmemo_2013_142 at and we will do so here b the identities of the parties mr leyshon suggests that the court is confused about who the petitioner is in the present case and that the court is attempting to conflate two separate cases and the records of those cases on the contrary the court is fully aware that the petitioner in the present case is mr leyshon and that not he but mrs leyshon was the sole petitioner in leyshon v commissioner tcmemo_2012_248 the court’s authority to take judicial_notice of court proceedings extends to the records of other judicial proceedings including proceedings involving other parties ‘if those proceedings have a direct relation to matters at issue’ see 887_f2d_1236 4th cir quoting st louis bapti605_f2d_1169 10th cir the obvious direct relation of mrs leyshon’s case to the current case is that in that prior case mr leyshon attended and participated in the trial by drafting documents that were filed in her case sitting with her at counsel table and consulting with her during the trial in his own case mr leyshon raises three of the same frivolous arguments that the court rejected in a memorandum opinion in mrs leyshon’s case and that prompted the court’s warning that she risked being sanctioned if she made similar arguments in the future mr leyshon’s participation in mrs leyshon’s case placed him on notice that the very arguments he ghost-wrote for mrs leyshon were frivolous and potentially sanctionable it would be inappropriate in our consideration of his liability for a penalty to treat him as if he were unwitting or innocent in making his frivolous arguments--and the record in mrs leyshon’s case enables us to have a clear and accurate picture of mr leyshon’s culpability here accordingly we will take judicial_notice of the record in the prior case for purposes of determining the appropriateness and amount of a penalty in this case iii the sec_6673 penalty a legislative purpose a taxpayer’s invocation of judicial review is properly reserved for bona_fide disputes rather than being used to postpone the assessment and collection of deficiencies see 136_tc_498 the court’s resources are wasted when a taxpayer brings frivolous or groundless claims see 737_f2d_1417 5th cir 114_tc_136 consequently this court has been given discretion to impose penalties on taxpayers who engage in such conduct congress enacted the penalty provision in sec_6673 in order to deter frivolous_litigation and to induce taxpayers to conform their conduct to settled principles of law before pursuing litigation see 791_f2d_68 7th cir 119_tc_285 grasselli v commissioner tcmemo_1994_581 b sec_6673 generally under sec_6673 the court may impose a penalty of up to dollar_figure when a taxpayer pursues an action in the tax_court and the court determines that either the taxpayer instituted or maintained litigation in the court primarily since sec_6673 has provided sec_6673 tax_court proceedings -- procedures instituted primarily for delay etc -- whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure for delay the taxpayer’s litigation position is frivolous or groundless or the taxpayer unreasonably failed to pursue administrative remedies before pursuing judicial relief in the court delay the tax_court has recognized certain taxpayer conduct that often demonstrates a primary purpose of delay such conduct includes remaining unresponsive in the commissioner’s settlement attempts or trial preparation activity filing multiple frivolous motions or documents requesting multiple continuances and failing to appear failing to meet deadlines refusing to follow the court’s orders and failing to cooperate in the stipulation process see eg 135_tc_231 finding that by failing to comply with the briefing schedule asking for continuances and bringing only frivolous claims the taxpayer showed that his purpose for bringing the case was to delay the collection of tax_liabilities 119_tc_276 finding that a purpose of delay was shown where the taxpayer improperly used the bankruptcy courts to delay the tax_court proceedings failed to appear at hearings and to comply with court orders failed to reply to the commissioner’s settlement offers and failed to respond to discovery requests trowbridge v commissioner tcmemo_2003_165 finding that the taxpayer’s hundreds of pages of discovery requests abrupt change in course two weeks before trial and refusal to appear for trial evidenced a primary purpose of delay aff’d 101_fedappx_3 5th cir loescher v commissioner tcmemo_1993_74 finding that a purpose of delay was shown where taxpayer requested two continuances based on unsubstantiated claims of medical disorders failed to respond to discovery requests failed to appear at trial and generally failed to advance the case these behaviors alone or combined have led to sec_6673 penalties on the basis of delay frivolous or groundless positions courts have found cases frivolous where the taxpayer’s position is unfounded in law a taxpayer’s claim is frivolous potentially warranting a the tax_court has rejected a series of common tax defier arguments and has imposed sanctions on the taxpayers who advance them see eg 115_tc_523 webster v commissioner tcmemo_2006_144 aff’d 268_fedappx_674 9th cir adams v commissioner tcmemo_2006_114 these arguments include but are not limited to the assertion that wages are not income constitutional objections such as refusal to provide information to the irs under the fifth_amendment and the right to a jury trial and deficiencies resulting from contributions to a sham trust church-related arrangements and tax_shelters see eg 274_us_259 holding that the fifth_amendment will never justify a complete failure_to_file a return 748_f2d_331 6th cir holding that an individual who turns over his entire annual income to a church is still taxable on that income aff’g 79_tc_995 661_f2d_71 5th cir holding that the argument that wages continued penalty if it is objectively ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ see takaba v commissioner t c pincite quoting coleman v commissioner f 2d pincite noting that this is the standard applied under rule of the federal rules of civil procedure for sanctions in civil litigation see also 115_tc_523 connolly v commissioner tcmemo_2008_95 courts have imposed the sec_6673 penalty where a taxpayer raised frivolous arguments see eg takaba v commissioner t c pincite holding taxpayer liable for a sec_6673 penalty because taxpayer frivolously argued that under sec_861 income for services from within the united_states was not taxable precourt v commissioner tcmemo_2010_24 holding taxpayer liable for sec_6673 penalty where taxpayer frivolously argued that he did not receive income in the constitutional sense carskadon v commissioner continued are not income is without merit under the constitution which grants congress the power to tax income from whatever source derived including compensation from services aff’g tcmemo_1981_122 morgan v commissioner tcmemo_1978_401 holding that the taxpayer’s family_trust arrangement in which he conveyed the exclusive use of his lifetime services and the resulting compensation was without economic reality and the taxpayer remained fully taxable on the income see also the truth about frivolous tax arguments internal_revenue_service date available at http www irs gov pub irs-utl friv_tax pdf tcmemo_2003_237 imposing a sec_6673 penalty and holding taxpayers’ arguments--that wages are not income--frivolous where the arguments were tax defier rhetoric based on mere semantics and unsupported by the law talmage v commissioner tcmemo_1996_114 imposing a sec_6673 penalty where taxpayer knew or should have known that he was raising several common tax defier arguments that wages are not income aff’d without published opinion 101_f3d_695 4th cir by comparison the term groundless has been applied to cases in which the taxpayer’s position is unfounded in fact in determining whether a groundless claim exists the tax_court has looked to the dictionary definition noting that the word groundless literally means ‘having no ground or foundation lacking cause or reason for support ’ keating v commissioner tcmemo_1985_312 quoting webster’s third new international dictionary unabridged imposing a sec_6673 penalty where taxpayer failed to respond to multiple discovery requests where evidence requested was material to the dispute and the taxpayer’s failure to respond to the discovery requests constituted an admission of the groundless nature of taxpayer’s position nies v commissioner tcmemo_1985_216 imposing a sec_6673 penalty where taxpayer did not plead any justiciable facts in petition wedeking v commissioner tcmemo_1984_530 imposing a sec_6673 penalty where taxpayer did not plead or offer any facts into the record supporting the inference that taxpayer’s position was groundless thus a position is groundless if it lacks merit or has no justiciable facts in the petition and no valid ground or basis see keating v commissioner tcmemo_1985_312 see also crain v commissioner f 2d pincite an appeal that lacks merit is not always--or often--frivolous however the court is not obliged to suffer in silence the filing of baseless insupportable appeals presenting no colorable claims of error and designed only to delay obstruct or incapacitate the operations of the courts or any other governmental authority the court may impose sanctions if the taxpayer should have known that his position is groundless see sec_6673 coleman v commissioner f 2d pincite holding that the inquiry is objective 139_tc_270 takaba v commissioner t c pincite connolly v commissioner tcmemo_2008_95 failure to pursue administrative remedies the court has found that a taxpayer fails to pursue available administrative remedies when the taxpayer refuses during the administrative process to respond to the commissioner’s reasonable requests to substantiate claims and provide records especially if doing so would lead to fewer disputes at trial and if failing to do so later results in increased litigation costs see edwards v commissioner tcmemo_2003_149 aff’d 119_fedappx_293 d c cir c judicial discretion to impose a sanction when one of these three grounds is established ie delay frivolousness or groundlessness or failure to pursue administrative remedies penalties under sec_6673 are not automatic but are imposed at the court’s discretion consequently the tax_court is given considerable latitude in determining whether to impose a penalty and in what amount in order to punish and deter the abuse of judicial resources this involves an exercise of judgment that cannot be mathematically demonstrated to judge the appropriateness of imposing a sec_6673 penalty and the appropriate amount of any penalty this court has considered any relevant facts and circumstances including the following the tax court’s opinions imposing penalties under sec_6673 are legion see eg 136_tc_498 135_tc_231 127_tc_200 119_tc_285 nis family_trust v commissioner t c pincite bennett v commissioner tcmemo_2014_256 waltner v commissioner tcmemo_2014_35 ulloa v commissioner tcmemo_2010_68 precourt v commissioner tcmemo_2010_24 rodriguez v commissioner tcmemo_2009_92 missall v commissioner tcmemo_2008_258 webster v commissioner tcmemo_2006_144 carskadon v commissioner tcmemo_2003_237 talmage v commissioner t c memo continued prior proceedings whether the taxpayer has raised frivolous arguments in prior proceedings before this or other courts a taxpayer who is a repeat offender may be deserving of a greater penalty prior warnings whether the taxpayer was warned that his arguments were frivolous and that raising such arguments could lead to the imposition of penalties such warnings may have come from the irs from the court in a prior case or from the court in the case at issue a taxpayer who ignores or defies such warnings may be deserving of a greater penalty prior penalties whether the taxpayer has previously been penalized under sec_6673 if the prior penalty did not deter the taxpayer from persisting in maintaining frivolous positions then a penalty in a greater amount may be called for in order to achieve the effect of deterrence non-frivolous arguments whether the taxpayer raised any non- frivolous arguments in addition to his frivolous arguments to be sure a taxpayer who makes frivolous arguments is not immune from penalty just because some of his arguments are not frivolous hill v commissioner t c memo continued aff’d without published opinion 101_f3d_695 4th cir penalties are also sometimes imposed under sec_6673 by orders bench opinions or summary opinions which are not cited as precedent see sec_7459 third sentence b rule sec_50 sec_152 at however a taxpayer whose only arguments are frivolous may be deserving of a greater penalty than a taxpayer who had a bona_fide dispute but tacked on frivolous arguments protest whether the taxpayer maintained the litigation primarily to protest the tax laws rather than to litigate his liability under those laws this court exists to resolve bona_fide disputes not to provide a venue for complaining about the settled tax law as the constitution authorized it the congress enacted it and the courts have applied it campaigns to change the tax law are properly addressed to congress not the tax_court someone who attempts to wage such a campaign by a pointless lawsuit may be deserving of a greater penalty amount at issue whether the amount of the liability the taxpayer was attempting to avoid or to delay paying was substantial the greater the liability the greater may be the temptation to forestall the day of judgment by frivolous contentions or dilatory tactics and the greater may be the appropriate penalty taxpayer’s background whether the taxpayer’s education and experience indicate that he knew or should have known that the argument he was making was frivolous someone with less education or sophistication may be less able to discern frivolousness in an argument and less blameworthy if he adopts pseudo-legal contentions that seem plausible to him and on the other hand someone with more education or relevant experience may be deserving of a greater penalty burden whether the taxpayer’s conduct imposes on the irs and the court a substantial undue burden to adjudicate the taxpayer’s tax_liability a taxpayer who attempts to dissemble or to obscure the groundlessness of his case may require more time and effort by his opponent and the court than is required by a litigant who is forthright about his positions likewise a taxpayer who refuses to communicate with his opponent or with the court or who refuses to admit or to stipulate facts that he later is unable to dispute or who resists a well- grounded motion by means of sham disputes of fact that later prove meritless or who files frivolous motions of his own in furtherance of his frivolous case--such a taxpayer consumes greater resources of the court and of the commissioner and may be deserving of a greater penaltydollar_figure a litigant’s imposing an undue burden in tax_court proceedings can aggravate his liability for penalty under sec_6673 but such a burden is not a prerequisite to penalty liability nor must damages be shown before the penalty can be imposed before sec_6673 provided for an award of damages in order to eliminate the question whether this language might require a court to first receiv e evidence on the amount of damages 771_f2d_64 3d cir aff’g tcmemo_1984_367 congress amended the statute to employ the term penalty see h_r rept no pincite continued conduct whether the taxpayer’s conduct before the court was disruptive or contumacious a taxpayer who presents his frivolous arguments at a session of the court in an insulting uncooperative or disruptive manner may waste the time of the court and the other litigants who have cases to be tried at that session may mislead distract or discourage other taxpayers and may undermine the authority of the court such conduct may be deserving of a greater penalty other harm to the taxpayer whether the taxpayer was already harmed by his own abuses sometimes a taxpayer’s frivolous or dilatory position causes him to fail to claim deductions or credits to which he would otherwise have been entitled and the liability ultimately determined against him may be greater than it would have been if he had undertaken to prove his actual liability under the law if a taxpayer has already suffered significant financial harm by taking frivolous positions the court may consider whether a lesser penalty would be sufficient continued u s c c a n the committee has explicitly chosen to call these awards ‘penalties’ rather than ‘damages’ as under present law so that it is clear that specific damages incurred by the united_states need not be proved before the court may impose this penalty future compliance whether the taxpayer evidences a credible and bona_fide intention to comply with tax laws in the future a purpose of the sec_6673 penalty is to deter the making of frivolous contentions in the future and to encourage future compliance with the tax laws if a taxpayer retracts his frivolous positions and makes a credible undertaking either on the record at a hearing or in writing in response to an order to show cause or in another filing to comply with the tax laws in the future he may merit some reduction in the amount of the penalty we would otherwise impose punitive and deterrent effects whether the penalty to be imposed is an amount appropriate to punish the current abuse and to deter future frivolous_litigation because of the punitive and deterrent purposes of sec_6673 the court attempts to impose a penalty in an amount that may promote those purposes given the circumstances and disposition of the taxpayer these facts are not a checklist that the court has used or must use before imposing a penalty since the court may consider any relevant facts there could be no exclusive list facts and circumstances other than those listed here may be considered not all of these facts are pertinent in every case and the presence or absence of a given fact is not determinative of the appropriateness or amount of any penalty moreover the same reasons that militate against dignifying frivolous arguments by refutation in lengthy opinions see wnuck v commissioner t c pincite militate against lengthy discussions penalizing those arguments iv analysis plainly mr leyshon maintained positions that are frivolous within the meaning of sec_6673 we now consider his culpability in light of the facts and circumstances of this case although strictly speaking this case is the first we know of in which mr leyshon himself was a party and maintained frivolous positions in tax litigation he materially assisted his wife in her tax_court proceedings in which at his prompting she raised many of the same frivolous arguments from his front- row seat at the trial in that case mr leyshon heard the warning that frivolous arguments are sanctionable by this court and he saw his wife spared from the penalty yet in this case he persisted with such arguments--in his petition in his response to the irs’s motion for summary_judgment in his motion for reconsideration and in his oral argument at the calendar call likewise mr leyshon repeatedly ignored the court’s warnings given in this case and he reasserted the same frivolous arguments on those multiple occasions although mr leyshon has no training or experience relevant to tax law he knew or should have known because of his and his wife’s past experience in this court that the arguments he was making were subject_to sanction mr leyshon’s persistence in asserting frivolous tax defier arguments indicates that he filed the petition primarily to protest the tax system and so far mr leyshon has not made any undertaking to comply with tax laws in the future in this case mr leyshon did admit his receipt of income as a factual matter and his frivolous legal arguments did not require detailed factual inquiry by either the irs or the court but he created burdens by requiring the commissioner to prepare and file a motion for summary_judgment and requiring the court to rule on that motion and on his motion for reconsideration thus consuming the system’s resources for no good reason on the other hand the combined amounts of the deficiency dollar_figure and additions to tax dollar_figure that mr leyshon was attempting to avoid or delay could be characterized as relatively small he failed to file a return but when the irs found him out he was forthright about his frivolous positions and his conduct before the court was civil we do not hold against mr leyshon his mistaken assertion that income_tax on self-employment is a subtitle c employment_tax not subject_to deficiency procedures an assertion that related to about of the liability discussed above in part i although this contention is flatly wrong it may have reflected a genuine misunderstanding on mr leyshon’s part however because he accompanied this assertion with contentions that he knew or should have known were frivolous he impeded both the commissioner and the court from perceiving and addressing his misunderstanding in addition mr leyshon appears to have raised one non-frivolous argument he argued in his opposition to the commissioner’s motion for summary_judgment that the sfr prepared by the irs was defective or inadequate we assume it was this argument that prompted the commissioner to concede the sec_6651 addition_to_tax even after the commissioner announced this concession mr leyshon continued to press this point which had no further significance in this case in sum the facts and circumstances of this case--in particular the court’s explicit warnings to mr leyshon and to his wife which he ignored--warrant imposing a penalty on mr leyshon it is clear that either he knows his positions are frivolous and should therefore be sanctioned for deliberatively abusive behavior or he is sincere in some manner and will not be dissuaded by mere exhortation and should therefore be sanctioned to deter future misbehavior see nis family_trust v commissioner t c pincite thus in either event the court should impose a sanction as to the amount we will exercise our discretion and in light of the facts and circumstances set out above will impose on mr leyshon a penalty of dollar_figure mr leyshon should realize that if in the future he continues to persist with frivolous_litigation on either his own behalf or his wife’s then he will be communicating to the court that a dollar_figure penalty is insufficient to affect his behavior and that the court should instead consider imposing a much larger penalty up to the maximum of dollar_figure see precourt v commissioner tcmemo_2010_24 mr leyshon’s motion for reconsideration will be denied the order to show cause will be made absolute and a sec_6673 penalty will be imposed in the amount of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
